DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Remarks filed on 06/08/21. Claims 1 and 11 have been amended. Claims 3 and 13 and have been cancelled. Claims 1-2, 4-12 and 14-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fielder et al. (2014/0379495) in view of NUTT et al. (2014/0244734), Teman (2009/0248806) and further in view of Lynn et al. (2010/0106788).
As per claims 1-2, 4-12 and 14-20, Fielder discloses a system for facilitating dynamic email content generation, the system comprising one or more processors configured to execute machine readable instructions, the machine readable instructions when executed cause the one or more processors to perform: receiving a dynamic email content generation request from a sender for facilitating transmission of a dynamic email from the sender to the receiver (See Fielder, Paragraphs 0005-0006); generating a dynamic email content based on the dynamic email content generation request (See Fielder, Paragraphs 0005-0006); and transmitting the 
Fielder does not explicitly disclose wherein generating the dynamic email content comprises: “requesting” an inventory record system to provide inventory information regarding one or more inventory items; and generating the dynamic email content using the inventory information.
 However, NUTT discloses wherein generating the dynamic email content comprises: “requesting” an inventory record system to provide inventory information regarding one or more inventory items (See NUTT, Paragraphs 0020; 0084; 0090); and generating the dynamic email content using the inventory information (See NUTT, Paragraphs 0020; 0084; 0090).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of NUTT within the teaching of Fielder with the motivation of including implementations where the dynamic email content includes at least one hyperlink. They could also include examples where the at least one hyperlink directs traffic to a redirect engine, configured to communicate to the image server and transmit information regarding the updated link. And further still, wherein the image server is further configured to store the updated link and allow the redirect engine to reroute traffic to the most updated link. And implementations may also include, for example, where underlying links in a dynamically rendered web page are used to determine updates to the link (See NUTT, Paragraph 0011).
In addition, as best understood, Fielder in view of NUTT discloses all of the limitations above.
The combination of Fielder and NUTT does not explicitly disclose "wherein the dynamic email content generation request includes information regarding the receiver and status information regarding a time period during which the dynamic email is to be active".

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Teman within the teachings of NUTT and Fielder with the motivation of a method for dynamically changing a status of a posting in a static email message, comprising the steps of storing in a database at a server a plurality of items sent to a provider of an online service from a plurality of users of the online service, each of the items having a status indicating whether the item has been addressed by any of the users of the online service, updating the status of the items in response to communications with users of the online service having permission to update the status, creating an email message containing one or more items and embedded instructions for retrieving from the server the status of the included items, sending the email message to one or more users of the online service, and opening in a client computer of a recipient user the email message, executing the embedded instructions for retrieving from the server the status of the items contained therein and displaying the current status of the items on the client computer (See Teman, Paragraph 0019).
Further, as best understood, Fielder, NUTT and Teman disclose all of the limitations above. The combination of Fielder, NUTT and Teman does not explicitly disclose "generating the dynamic email by rendering the dynamic email content in the dynamic email".
However, Lynn teaches "generating the dynamic email by rendering the dynamic email content in the dynamic email" (See Lynn, Paragraphs Abstract, Paragraphs 0060; 0114).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Lynn within the teachings of Teman, NUTT and Fielder with the motivation of providing pairs dynamically generated content for e-mails 

As per claim 2, Fielder in view of NUTT, Teman and Lynn discloses the system wherein the one or more processors are further caused to perform: receiving a dynamic email content update request from the receiver for updating the dynamic email content (See NUTT, Paragraphs 0060; 0064; 0070); obtaining a content update based on the dynamic email content update request(See NUTT, Paragraphs 0060; 0070; 0090); and transmitting the content update to the receiver (See NUTT, Paragraphs 0060; 0070; 0090); and, wherein updating the dynamic email content to obtain a content update further comprises: requesting the inventory record system to provide updated information regarding the one or more inventory items; and obtaining the content update using the updated information (See NUTT, Paragraphs 0060; 0064; 0070).

As per claim 4, Fielder in view of NUTt, Teman and Lynn discloses the system of claim 3, wherein the one or more processors are further caused to perform: checking whether the dynamic email is valid from time to time based on the status information (See NUTT, Paragraphs 0061; 0064); when the dynamic email is valid from time to time, retrieving from the inventory record system the one or more inventory items(See NUTT, Paragraphs 0020; 0084; 0090); storing the one or more inventory items in a data store (See NUTT, Paragraphs 0020; 0084; 0090).



As per claim 6, Fielder in view of NUTT, Teman and Lynn discloses the system of claim 1, wherein the one or more processors are further caused to perform: assigning an identification record to the dynamic email (See NUTT, Paragraphs 0064; 0070; 0074).

As per claim 7, Fielder in view of NUTT, Teman and Lynn discloses the system of claim 1, wherein one or more processors are further caused to perform: generating a static email content based on the dynamic email content generation request (See Fielder, Paragraphs 0053; 0060; 0064).

As per claim 8, Fielder in view of NUTT, Teman and Lynn discloses the system of claim 1, wherein the dynamic email content generation request is a first dynamic email content generation request, and the dynamic email content is a first dynamic email content and wherein the one or more processors are further caused to perform receiving a second dynamic email content generation request from the receiver for facilitating presentation of a dynamic email from the sender to the receiver (See NUTT, Paragraphs 0053; 0060; 0064); generating a second dynamic email content based on the second dynamic email content generation request (See NUTT, Paragraphs 0053; 0060; 0064); and transmitting the second dynamic email content to the receiver according to the second dynamic email content generation request (See NUTT, Paragraphs 0053; 0060; 0064).

As per claim 9, Fielder in view of NUTT, Teman and Lynn discloses the system of claim 1, wherein the dynamic email content generation request is received over a network (See NUTT, Paragraphs 0098-0099).

As per claim 10, Fielder in view of NUTT, Teman and Lynn discloses the system of claim 1, wherein the dynamic email content is transmitted to the receiver over a network (See NUTT, Paragraphs 0098-0099).

As per claim 11, Fielder discloses a method for facilitating dynamic email content generation, the method comprising one or more processors configured to execute machine readable instructions, the machine readable instructions when executed cause the one or more processors to perform: receiving a dynamic email content generation request from a sender for facilitating transmission of a dynamic email from the sender to the receiver (See Fielder, Paragraphs 0005-0006); generating a dynamic email content based on the dynamic email content generation request (See Fielder, Paragraphs 0005-0006); and transmitting the dynamic email content to “the” receiver according to the dynamic email content generation request (See Fielder, Paragraphs 0005-0006; 0023).
Fielder does not explicitly disclose wherein generating the dynamic email content comprises: “requesting” an inventory record method to provide inventory information regarding one or more inventory items; and generating the dynamic email content using the inventory information.
 However, NUTT discloses wherein generating the dynamic email content comprises: “requesting” an inventory record method to provide inventory information regarding one or 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of NUTT within the teaching of Fielder with the motivation of including implementations where the dynamic email content includes at least one hyperlink. They could also include examples where the at least one hyperlink directs traffic to a redirect engine, configured to communicate to the image server and transmit information regarding the updated link. And further still, wherein the image server is further configured to store the updated link and allow the redirect engine to reroute traffic to the most updated link. And implementations may also include, for example, where underlying links in a dynamically rendered web page are used to determine updates to the link (See NUTT, Paragraph 0011).
In addition, as best understood, Fielder in view of NUTT discloses all of the limitations above.
The combination of Fielder and NUTT does not explicitly disclose "wherein the dynamic email content generation request includes information regarding the receiver and status information regarding a time period during which the dynamic email is to be active".
However, Teman teaches "wherein the dynamic email content generation request includes information regarding the receiver and status information regarding a time period during which the dynamic email is to be active" (See Teman, Paragraphs 0019; 0060).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Teman within the teachings of NUTT and Fielder with the motivation of a method for dynamically changing a status of a posting in a static email message, comprising the steps of storing in a database at a server a plurality of items sent to a provider of an online service from a plurality of users of the online service, each of the items having a status indicating whether the item has been addressed by any of the users of the 
Further, as best understood, Fielder, NUTT and Teman disclose all of the limitations above. The combination of Fielder, NUTT and Teman does not explicitly disclose "generating the dynamic email by rendering the dynamic email content in the dynamic email".
However, Lynn teaches "generating the dynamic email by rendering the dynamic email content in the dynamic email" (See Lynn, Paragraphs Abstract, Paragraphs 0060; 0114).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Lynn within the teachings of Teman, NUTT and Fielder with the motivation of providing pairs dynamically generated content for e-mails with keywords, in order that the recipient receive targeted content. This allows access to numerous text based keyword advertisers that are currently running in search engines, whose content can be distributed in e-mail, in accordance with the invention. The keywords from data, as received from the e-mail recipient, facilitate the content provider (assembler) to access the most relevant content, from the requisite content server(s). The data from the content server(s) will ultimately become the content for the opened e-mail (See Lynn, Paragraph 0009).

Claims 12 and 14-20 recite the same limitations as to claims 2 and 4-11 are therefore rejected for the same reasons given supra, and incorporated herein.

Response to Arguments
Applicant's arguments filed on 06/08/21 with respect to claims 1-2, 4-12 and 14-20 have been fully considered but they are not persuasive. 
At pages 1-5 of the response filed on 06/08/21, Applicant’s argues the followings:
The cited references, alone or in combination, does not teach or suggest all of the features recited in the claims.
With respect to Applicant’s arguments, it is respectfully submitted that obviousness is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783F.2d 1038, 1039, 228 USPQ685, 686 (Fed. Cir.1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ785, 788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ.143,147 (CCPA 1976). Using this standard, the Examiner respectfully submitted that he has at least satisfied the burden of presenting a prima facie case of obviousness, since he has presented evidence of corresponding claim elements in the prior art by expressly pointing to specific portions of each applied reference and has expressly articulated the combinations and the motivations for combinations as well as the scientific and logical reasoning of one skilled in the art at the time of the invention that fairly suggest Applicant's claimed invention. Each applied reference does not expressly suggest combination with the other respective references; however, the Examiner has shown that motivation for combining the references existed in the
prior art. Within the present combinations, all of the modifications proposed by the Examiner are taught by the references and that knowledge generally available to one of ordinary skill in the art. Therefore, the combination of references is proper and the rejection maintained. In addition, the Examiner recognizes that references cannot be arbitrarily altered or modified and that there .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.